Citation Nr: 1341024	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-27 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for limitation of right knee extension.

2.  Entitlement to a rating higher than 10 percent for limitation of right knee flexion.

[The issue of whether the recoupment of disability severance pay by withholding VA disability compensation benefits was proper is the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to February 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The Veteran's claims seeking higher ratings for the various manifestations of his service-connected knee disability have been recharacterized to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As three years have elapsed since the severity of the Veteran's service-connected right knee disability was assessed, a new VA examination must be obtained.  

Moreover, the Veteran is receiving ongoing VA treatment for his right knee disability, but the Veteran's comprehensive VA treatment records were last obtained in August 2011, more than two years ago.  (Isolated VA treatment records relating to specific disabilities not on appeal have been virtually associated with the claim file.)  These outstanding VA treatment records created since August 2011 must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since August 2011.

2.  Schedule the Veteran for an orthopedic examination by an appropriate medical professional to assess the current severity of his left knee disability.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After conducting a physical examination of the Veteran's left knee and conducting all indicated radiological and diagnostic testing, the examiner is to:

(a)  State whether there is x-ray evidence of left knee arthritis, ankylosis, impairment of the tibia and fibula, or genu recurvatum;

(b) Describe the range of flexion and extension in degrees and note whether there is any other functional loss due to pain, weakened movement, excess fatigability, and incoordination, or with repetitive use or flare-ups.  If feasible, any additional functional loss should be expressed in terms of loss of flexion or extension. 

(c)  State whether there is evidence of recurrent subluxation or lateral instability, and if so, describe the level of severity (i.e., mild, moderate, moderately severe, or severe).  

(d)  State whether there is evidence of a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

(e)  State whether the Veteran's right medial meniscectomy (performed in 2007) is currently symptomatic and, if so, whether the symptoms are encompassed in limitation of motion or instability or both. 

(f)  Describe the impact of the Veteran's right knee disability on his employability.

3.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the full benefit sought with regard to either claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


